Citation Nr: 1114323	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  06-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of head injury, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service in the Army Air Corps from August 1943 to November 1945.

This appeal came before the Board of Veterans' Appeals (Board) from a January 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The Veteran and his brother testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in October 2008.  A transcript of that hearing is contained in the claims file.  

The Board in December 2008 and again in October 2009 remanded the appealed claim for additional development.  It now returns for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board in its prior remands in December 2008 and October 2009 sought VA examinations or addendum opinions to address the nature and etiology of current conditions such as may be residuals of the Veteran's head injury in service.  Because a May 2009 VA examination was judged unsatisfactory based on its failure to address questions posed in the December 2008 remand, the Board remanded the case again in October 2009.  Unfortunately, requested medical opinions have still not been provided, necessitating this additional remand.  

A January 2010 VA examiner reviewed the Veteran's history of head injury in service, as well as his self-reported symptoms since service.  Current problems were noted to include some cognitive problems.  However, while some dementia had been noted upon prior treatment records, the January 2010 examiner failed to address whether the Veteran has current dementia causally associated with the in-service head injury.  Rather, the examiner only diagnosed three conditions following her examination: headaches, tinnitus, and neck stiffness.  The examiner did associate the first two with the Veteran's in-service traumatic brain injury, but she failed to address whether dementia was present or its etiology as related to any in-service head injury.
 
The Board in its December 2008 remand expressly instructed that the VA examiner address whether it is at least as likely as not that current findings including "[a]ll facets of brain injury which may be implicated," inclusive of impairments in "memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; and neurobehavioral, cognitive, communication, consciousness, or mental effects" resulted from in-service head injury.  The Board in its October 2009 remand noted that a May 2009 VA examiner had failed to address these potential residuals of traumatic brain injury in service, and the Board now again notes that those disabilities or residuals of injury have still not been adequately addressed as to their existence and cause/etiology related to service.  The Board remains forced to conclude that remand is necessary to fulfill prior remand requests, based on the most recent examiner's failure to answer remaining medical questions.  Where, as here, the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to provide specific information as to any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to his claimed residuals of head injury, and afford him the opportunity to submit any additional information or evidence.  

2.  With appropriate authorization, all pertinent treatment records not yet obtained, including from VA sources and private sources, should be obtained and associated with the claims file.  

3.  Without obtaining a new examination, request fully informed medical opinions from the VA examiner who conducted the VA examination in January 2010.  The examiner should be asked to address questions of cause/etiology related to head injury in service, including for the early dementia and possible left cerebral hemisphere lesion noted upon a May 2009 VA examination report.  The claims folder must be made available to the examiner for review.  The examiner should note the documented medical history in service, including the treatment record noting that the head injury resulted not from a blow to the head but from the head being pinned between an artillery gun handle and an ammunition box, and also noting that X-rays in service following that incident revealed no skull fracture.  Other pertinent medical findings from service and thereafter should also be noted.   All medical opinions expressed should be informed by an accurate medical history. The examiner should address all of the following:

a.  The examiner should first note that further opinions are required because the examiner in her January 2010 examination report did not provide medical opinions requested by the Board's October 2009 remand, and that remand was necessitated by the failure of the previous VA examiner, who conducted examinations in February 2008 and May 2009, to address medical questions posed by the Board in its October 2008 remand.

b.  The examiner should separately opine whether dementia is present as a current disability.  If dementia is present, then the examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the dementia is causally associated with the Veteran's head injury in service, or alternatively whether such origin or causation is unlikely (i.e., less than a 50-50 degree of probability)?

c.  The examiner should also separately opine whether a left hemisphere lesion is present as a current disability.  If a left hemisphere lesion is present, then the examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the left hemisphere lesion is causally associated with the Veteran's head injury in service, or alternatively whether such origin or causation is unlikely (i.e., less than a 50-50 degree of probability)?

d.  The examiner should also address all potential facets of brain injury, including: memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; and neurobehavioral, cognitive, communication, consciousness, or mental effects; and any pain-related conditions.  Separately for each of these, the examiner should address whether a disability or impairment in functioning is present, and if so whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that this facet of brain injury is causally associated with the Veteran's head injury in service, or alternatively whether such origin or causation is unlikely (i.e., less than a 50-50 degree of probability)?

e.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  The examiner should provide complete explanations for the requested opinions.  If any opinion cannot be rendered without resort to speculation, the examiner should explain why that is so.

4.  If the above-requested VA examiner is unavailable to provide the requested opinions, afford the Veteran an additional VA neurological examination to address the questions posed above.

5.  Thereafter, readjudicate the remanded claim de novo.  If benefits sought in the remanded claim are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a Supplemental Statement of the Case and afford the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim should be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action should be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

